Citation Nr: 0924062	
Decision Date: 06/26/09    Archive Date: 07/01/09

DOCKET NO.  05-36 490	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for posttraumatic stress 
disorder ("PTSD").


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant, [redacted], [redacted](son)


ATTORNEY FOR THE BOARD

T. Y. Hawkins, Associate Counsel


INTRODUCTION

The Veteran served on active duty service from January 1973 
to December 1974, and from November 1990 to May 1991.  

This matter comes to the Board of Veterans' Appeals 
("Board") on appeal from a November 2004 rating decision by 
the Department of Veterans Affairs ("VA") Regional Office 
("RO") in St. Petersburg, Florida, which denied the 
Veteran's claim for service connection for PTSD.

In December 2008, a Travel Board hearing was held before the 
undersigned Veterans Law Judge at the St. Petersburg RO.  A 
transcript of that proceeding has been associated with the 
claims folder.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Veteran is seeking service connection for PTSD.  After a 
thorough review of the claims folder, the Board has 
determined that additional development is necessary prior to 
the adjudication of this claim.  Specifically, this claim 
must be remanded in order to obtain a VA medical examination.

Service connection for PTSD specifically requires medical 
evidence establishing a diagnosis of the disability, credible 
supporting evidence that the claimed in-service stressor 
actually occurred, and a link, established by medical 
evidence, between the current symptomatology and the claimed 
in-service stressor.  38 C.F.R. § 3.304(f) (2008). 

If the evidence establishes that the Veteran engaged in 
combat with the enemy and the claimed stressor is related to 
that combat, in the absence of clear and convincing evidence 
to the contrary, and provided that the claimed stressor is 
consistent with the circumstances, conditions, or hardships 
of the Veteran's service, the Veteran's lay testimony alone 
may establish the occurrence of the claimed in-service 
stressor.  See 38 C.F.R. § 3.304(f)(1) (2007); see also, 38  
U.S.C.A. § 1154(b) (West 2002 & Supp. 2007).  Otherwise, the 
law requires verification of a claimed stressor.  

The Veteran contends that while serving on patrol in an Army 
Military Police ("MP") unit during the first Persian Gulf 
War in 1991, his unit came upon an area strewn with dead 
bodies and body parts.  (See PTSD stressor statement, October 
2003.)  He claims that since that time, he has been unable to 
sleep well and suffers from nightmares, flashbacks and other 
psychological problems.  Id.  

The Board notes that although the Veteran was diagnosed with 
PTSD in July 2003, his service personnel records do not 
indicate that he either engaged in, or was exposed to combat.  
While his DD 214 reveals that he was awarded several 
citations, including the National Defense Service Medal and 
Humanitarian Service Medal, none of his awards are indicative 
of service in combat operations.  Therefore, his alleged 
stressor must be independently verified.

To date, no evidence has been received verifying his alleged 
stressor of having been exposed to dead bodies in service.  
Although he has submitted several photographs reportedly 
taken during the war, these photographs are of damaged 
vehicles and structures, and the Board is unable to identify 
any bodies.

While the Veteran's report of having witnessed dead bodies is 
unverified, the record reflects that he has also reported 
experiencing anxiety and depression as a result of a February 
1991 accident, while riding in a patrol convoy, in which he 
sustained injuries to his cervical spine.  (See VA Form 526, 
April 2003; service treatment report, March 6, 1991.)  In 
April 1993, he was service-connected for residuals of 
cervical spine strain and upper back myositis.  Army reserve 
treatment records from 1995 reveal that he was seen with 
complaints of generalized anxiety and was diagnosed with 
adjustment disorder with anxiety.  (See treatment report, 
February 1995.)

It appears that the 1991 accident has been put forth as an 
in-service stressor, and that there is sufficient 
verification of this event of record.  However, the Board 
notes that whether or not a claimed stressor occurred is a 
factual matter, the sufficiency of that stressor to support a 
diagnosis of PTSD is a medical determination.  Cohen v. 
Brown, 10 Vet. App. 128 (1997).  

As noted above, in July 2003, he underwent a mental health 
evaluation at the VAMC, during which he complained of 
recurring flashbacks, nightmares and intrusive thoughts 
involving adults and children being killed and burned during 
the Persian Gulf War.  These records show that although he 
continued to received mental health counseling though at 
least April 2005, there is no record of his ever having 
identified the in-service motor vehicle accident as a 
stressful event that contributed to his PTSD.  Therefore, the 
Board finds that the Veteran should be afforded a VA mental 
health evaluation to determine whether his PTSD is related to 
an in-service stressor.  See 38 U.S.C.A. § 5103A (West 2002 & 
Supp. 2008); Colvin v. Derwinski, 1 Vet.  App. 171, 175 
(1991) (if the medical evidence of record is  insufficient, 
the Board is free to supplement the record by seeking an 
advisory opinion or ordering a medical examination).

Additionally, where VA has constructive and actual knowledge 
of the availability of pertinent reports in the possession of 
the VA, an attempt to obtain those reports must be made.  See 
Bell v. Derwinski, 2 Vet. App. 611 (1992).  As records in the 
possession of the VA are deemed to be constructively of 
record, VA records since April 2005 must be obtained.  Id.

Accordingly, the case is REMANDED for the following action:

1.  Obtain all available VA treatment 
records pertaining to the Veteran's 
PTSD since April 2005 and associate 
these records with the claims folder.  
Any negative reply should be included 
in the claims folder.

2.  Schedule the Veteran for an 
appropriate VA examination to determine 
whether the Veteran currently has PTSD as 
a result of the verified in-service 
stressor of being injured in a March 1991 
motor vehicle accident in service.  [If, 
following this remand, additional 
evidence is received sufficient to verify 
any additional stressor(s), the examiner 
should be advised of that verified 
stressor(s) as well.]  The examiner must 
note that the claims folder has been 
reviewed.  Any and all tests deemed 
necessary should be conducted.  If PTSD 
is indicated, the examiner should be 
asked to indicate whether it is at least 
as likely as not (i.e., whether there is 
at least a 50 percent probability) that 
such disorder is related to a stressor 
incurred during the Veteran's military 
service.  Any and all opinions must be 
accompanied by a complete rationale.

The clinician is also advised that the 
term "as likely as not" does not mean 
within the realm of possibility.  Rather, 
it means that the weight of medical 
evidence both for and against a 
conclusion is so evenly divided that it 
is medically sound to find in favor of 
causation as to find against causation.  
"More likely" and "as likely" support 
the contended causal relationship; "less 
likely" weighs against the claim.

3.  Thereafter, the issue on appeal 
should be readjudicated.  If any benefit 
sought on appeal is not granted to the 
Veteran's satisfaction, the veteran and 
his representative should be provided 
with a Supplemental Statement of the Case 
("SSOC") and afforded the opportunity 
to respond thereto.  The matter should 
then be returned to the Board, if 
necessary, for further appellate process.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




